Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-6, 8-11, 13-16, 18-20 are pending in the instant application.
Allowable Subject Matter
Claims 1, 3-6, 8-11, 13-16, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Amendments are noted and claim objections are withdrawn.  The claims have been amended to incorporate subject matter previously indicated to be allowable.
Regarding independent Claim 1, the prior art fails to teach or suggest: performing a first access detection in a first time window, wherein the first access detection comprises: performing G energy detection(s) respectively in G time sub-pool(s) on a first sub- band to obtain G detection value(s), G being a positive integer;
transmitting a first radio signal at a first time, or dropping transmission of a first radio signal at a first time;
wherein the first access detection is used for determining whether the first radio signal is transmitted at the first time, the first information indicates configuration information of the first radio signal and a first priority class, and the second information indicates a second priority class, the first radio signal being correlated with a first antenna port group; the first antenna port group is spatially correlated with a second antenna port group, and a relationship between the first priority class and the second priority class is used for determining duration of the first time window; or, the first antenna port group is not spatially correlated with the second antenna port group, and only the first priority class between the first priority class and the second priority class is used for determining duration of the first time window; the first time window comprises the G time sub-pool(s), and whether the first antenna port group is spatially correlated with the second antenna port group is used for determining the G; the first antenna port group comprises a positive integer number of antenna port(s), and the second antenna port group comprises a positive integer number of antenna port(s)., in combination with the remaining limitations of the claim.

Regarding independent Claim 6, 16, the prior art fails to teach or suggest: wherein a first access detection performed in a first time window is used for determining whether the first radio signal is transmitted at the first time; the first information indicates configuration information of the first radio signal and a first priority class, and the second information indicates a second priority class; the first radio signal is correlated with a first antenna port group, the first antenna port group being spatially correlated with a second antenna port group, and a relationship between the first priority class and the second priority class is used for determining duration of the first time window; or, the first antenna port group is not spatially correlated with the second antenna port group, and only the first priority class between the first priority class and the second priority class is used for determining duration of the first time window; the first access detection comprises: performing G energy detection(s) respectively in G time sub-pool(s) on a first sub-band to obtain G detection value(s), G being a positive integer: the first time window comprises the G time sub-pool(s), and whether the first antenna port group is spatially correlated with the second antenna port group is used for determining the G; the first antenna port group comprises a positive integer number of antenna port(s), and the second antenna port group comprises a positive integer number of antenna port(s)., in combination with the remaining limitations of the claim.

Regarding independent Claim 11, the prior art fails to teach or suggest: a first receiver, receiving first information and second information, and performing a first access detection in a first time window, wherein the first access detection comprises: performing G energy detection(s) respectively in G time sub-pool(s) on a first sub-band to obtain G detection value(s), G being a positive integer;
a first transmitter, transmitting a first radio signal at a first time, or dropping transmission of a first radio signal at a first time;
wherein the first access detection is used for determining whether the first radio signal is transmitted at the first time; the first information indicates configuration information of the first radio signal and a first priority class, and the second information indicates a second priority class; the first radio signal is correlated with a first antenna port group, the first antenna port group 1s spatially correlated with a second antenna port group, and a relationship between the first priority class and the second priority class is used for determining duration of the first time window; or, the first antenna port group is not spatially correlated with the second antenna port group, and only the first priority class between the first priority class and the second priority class is used for determining duration of the first time window; the first time window comprises the G time sub-pool(s), and whether the first antenna port group is spatially correlated with the second antenna port group is used for determining the G; the first antenna port group comprises a positive integer number of antenna port(s), and the second antenna port group comprises a positive integer number of antenna port(s)., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467